              Case 2:18-cr-00092-RAJ Document 322 Filed 07/16/21 Page 1 of 2




1
                                                     THE HONORABLE RICHARD A. JONES
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT
8                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
9
     UNITED STATES OF AMERICA,                          No. CR18-092RAJ
10
                   Plaintiff,
11                                                      ORDER ON DEFENDANTS’
            v.                                          MOTION TO PRECLUDE
12                                                      GOVERNMENT FROM CALLING
     BERNARD ROSS HANSEN and DIANE                      BELATEDLY DISCLOSED
13                                                      WITNESSES
     RENEE ERDMANN,
14
                   Defendants.
15
16
17          THIS MATTER comes before the Court upon defendants’ Motion to Preclude

18   Government from Calling Belatedly Disclosed Witnesses (Dkt. # 307) and the files and

19   pleadings herein. Through this motion, Defendants ask the Court to prohibit the

20   government from calling several witnesses—Reed Thayer, Patty Williams, Jack

21   Szczerban, and Dino Vasquez. Dkt. # 307 at 1-2. Defendants say that these witnesses

22   were disclosed long after the Court’s deadline for the parties to disclose their witness lists

23   and should be excluded accordingly. Id. at 2-3.

24          On July 15, 2021, after hearing argument from the parties, the Court denied the

25   motion as to Dino Vasquez and Patty Williams for the reasons stated therein. Dkt. # 319.

26   The Court also denied the motion as moot as to Reed Thayer, whom the government no

27   longer plans to call as a witness. Finally, as to Jack Szczerban, the Court took the motion

28   ORDER – 1
               Case 2:18-cr-00092-RAJ Document 322 Filed 07/16/21 Page 2 of 2




1    under advisement.
2             Now, having considered the defendants’ written submission and the parties’ oral
3    argument, the Court DENIES the motion as to Jack Szczerban. The Court finds that
4    permitting Mr. Szczerban to testify will not result in undue prejudice to defendants and
5    that there is good cause to permit the government to call Mr. Szczerban during its case in
6    chief.
7             To be sure, the Court notes defendants’ concern. They worry that Mr. Szczerban’s
8    testimony will be “substantive” given that “his 302 report (produced to the defense while
9    jury selection was under way) yields unique information that would not otherwise be
10   presented to the jury through previously disclosed government witnesses—namely, that
11   Northwest Territorial Mint was allegedly not an authorized dealer of products minted by
12   the U.S. Mint, and details about the U.S. Mint’s production timelines for certain
13   products.” Dkt. # 307 at 3. Defendants argue that the government’s belated disclosure
14   “does not allow adequate time for [their] counsel to investigate these new factual
15   allegations.” Id. In the interest of justice and to mitigate any prejudice to defendants, the
16   Court prohibits the government from calling Mr. Szczerban any sooner than Wednesday,
17   July 21, 2021. The Court finds that this will allow defendants’ counsel sufficient time to
18   conduct the investigation they desire.
19            For the foregoing reasons, defendant’s motion to exclude is DENIED as to Mr.
20   Szczerban.
21
              DATED this 16th day of July, 2021.
22
23
24
                                                       A
                                                       The Honorable Richard A. Jones
25
                                                       United States District Judge
26
27
28   ORDER – 2
